Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Dec 2021 has been entered. 
Status of the Claims/Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 14 Dec 2021.
Claims 1, 3, 4, 5, 6, 7, 10, 13-20 are pending. Claims 14-20 are withdrawn. Claims 1, 5, 6, 10, 14 are amended. Claims 2, 8, 9, 11 are cancelled.
Applicant’s amendments to the claims have obviated claim interpretation under U.S.C. 112(f).
Double Patenting rejection is withdrawn in light of amendments to the claims.
Claim Interpretation
Claim 10 limitation “radio frequency (RF) source comprising a plasma source exhaust” shall be interpreted in light of Fig. 1B and paragraph [0023]-[0024] as comprising a RF plasma source including an RF power supply and/or the structures needed for plasma generation and an outlet opening. RF source in claim 10 is not limited to only the RF power supply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnagar et al. (US 6,391,146 B1 hereinafter “Bhatnagar”). 
Regarding claim 1 Bhatnagar teaches a system for processing a substrate (processing apparatus 20, Fig. 1, col 3 line 5-7), comprising:
 a deposition chamber (comprising processing chamber 25 including plasma zone 35, Fig. 1, col 3 line 11-14; col 12 line 33-35 teaches that chamber 25 can perform vapor deposition); 
a vacuum foreline (comprising exhaust tube 85, Fig. 1, col 4 line 2) that connects a vacuum pump (comprising pumps 125, Fig. 1, col 3 line 65-67) to the deposition chamber (comprising 35, Fig. 1);
 a reaction chamber (comprising reactor chamber 210, Fig. 3, col 4 line 26-37) fluidly coupled with and positioned along the vacuum foreline (comprising 85, Fig. 1 and 3) in between the vacuum pump (comprising 125, Fig. 1 and 3) and the deposition chamber (comprising 35, Fig. 1), 
a radio frequency source (comprising gas energizer power supply 222, Fig. 3) connected to the reaction chamber (comprising 215, Fig. 3) to energize gases therein (col 4 line 50-55); 
a pressure control valve (comprising throttle valve 82, Fig. 1, col 4 line 1-3) coupled to the vacuum foreline (comprising 85, Fig. 1) between the deposition chamber (comprising 35, Fig. 1) and the reaction chamber (comprising 215, Fig. 3); and 
a reactive gas supply system, comprising: 
at least one reactive gas source (comprising additive gas supply 235, Fig. 3, col 7 line 36-47; col 8 line 12-16 and 28-30); 
an inlet line (comprising conduit 245, Fig. 3, col 7 line 40) that fluidly couples the at least one reactive gas source (comprising 235, Fig. 3) to the reaction chamber (comprising 215, Fig. 3); and 
at least one valve (comprising control valve 240, Fig. 3) connected to the inlet line (comprising 245, Fig. 3) to control the flow of a reactive gas from the at least one reactive gas source (comprising 235, Fig. 3) into the reaction chamber (comprising 215, Fig. 3)(col 8 line 6-11), 
wherein the inlet line (comprising 245, Fig. 3) is directly connected to the reaction chamber (comprising 215, Fig. 3). 
Regarding claim 3, Bhatnagar teaches that the at least one reactive gas source comprising oxygen (O2) or ozone (O3) or a combination (col 8 line 12-16).
Regarding claim 4, Bhatnagar teaches that the deposition chamber (comprising 25 and 35, Fig. 1) is a vacuum assisted deposition chamber (col 12 line 33-35 teaches that chamber 25 can perform chemical vapor deposition, col 3 line 11-12 and 36-40 discloses that processing occurs at low pressure of 500 mTorr which is understood to be vacuum pressure).
Regarding claim 6, Bhatnagar teaches a second radio frequency source (comprising RF generator 60, Fig. 1, col 3 line 40-52) coupled with the deposition chamber (comprising 25 including 35, Fig. 1)
Regarding claim 7, Bhatnagar teaches wherein the inlet line (comprising 245, Fig. 3) and the vacuum foreline (comprising 85, Fig. 3) join at a location (i.e. reaction chamber 215) on the vacuum foreline (85, Fig. 3) that is upstream of the vacuum pump (comprising 125, Fig. 3)
Claim(s) 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamouilian et al. (US 6,689,252 B1 hereinafter “Shamouilian”).
Regarding independent claim 10 Shamouilian
a deposition chamber (comprising chamber 25 including plasma zone 35, Fig. 1, col 4 line 26-30; col 16 line 53-54), comprising a chamber exhaust (comprising exhaust system 80 including opening formed above valve 82, Fig. 1, col 4 line 55-56); 
a vacuum foreline (comprising exhaust tube 85, Fig. 9 (not labeled in figure 1), col 4 line 58-59) that connects a vacuum pump (comprising 125, Fig. 1) to the deposition chamber (comprising 35, Fig. 1)(col 4 line 54-62);
 a radio frequency (RF) source (comprising effluent gas energizer 90 including plasma reactor 210, Fig. 9, col 5 line 13-20; see also col 7 line 25-67 for detailed description of gas energizer 90) comprising a plasma source exhaust (i.e. opening at the right side of Fig. 9 where non-toxic gas 102 exits, col 5 line 9-12, col 8 line 47-49) and positioned directly in-line with the vacuum foreline (comprising 85, Fig. 9)(col 11 line 19-25); 
an exhaust conduit (comprising a downstream portion of 85 which connects to pump 125, as understood when viewing Fig. 1 and Fig. 9 together; see also other embodiments Fig. 2, 3, 5, and 8) coupling the RF source (comprising effluent gas energizer 90 including plasma reactor 210, Fig. 9) to a pump (comprising 125, Fig. 1); and 
a reactive gas supply system (comprising gas source 131, Fig. 8 and 9, col 5 line 55-57), comprising: 
at least one reactive gas source (comprising gas source 131 providing additive or reagent gas, Fig. 8 and 9, col 5 line 55-57); 
an inlet line (comprising 135, Fig. 8 and 9) that fluidly couples the at least one reactive gas source the RF source (comprising 90 and 210, Fig. 8 and 9), wherein the inlet line (comprising 135, Fig. 8 and 9) is directly connected to the RF source (comprising 90 and 210, Fig. 8 and 9) (col 5 line 58-59); and
at least one valve (comprising 140, Fig. 8 and 9) connected to the inlet line (comprising 135, Fig. 8 and 9) to control the flow of a reactive gas from the at least one reactive gas source (comprising 131, Fig. 8 and 9 ) into the vacuum foreline (comprising 85, Fig. 8 and 9) (col 5 line 57, col 12 line 21-25).
Regarding claim 12, Shamouilian teaches wherein the at least one reactive gas source (comprising additive or reagent gas source 131, Fig. 8 and 9) is an oxygen (02) gas source or  an ozone (03) gas source (col 9 line 15-22; claims 6, 60, 77).
Regarding claim 13, Shamouilian teaches wherein the deposition chamber (comprising 25 including 35, Fig. 1) is a vacuum-assisted deposition chamber (col 3 line 45-46, col 16 line 53-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. (US 6,391,146 B1 hereinafter “Bhatnagar”) in view of Choi (US 2007/0286766 A1).
Regarding claim 5, Bhatnagar teaches all of the limitations of claim 1 above including an inlet line (comprising conduit 245, Fig. 3, col 7 line 40), but does not explicitly teach a second radio frequency source coupled with the inlet line.
However, Choi teaches a radio frequency source (comprising radical generator 220 including RF generator 230, Fig. 2; comprising radical generator 220 having antenna 340, Fig. 3, paragraph [0024]) coupled with an inlet (comprising unlabeled pipe connecting exhaust pipe 110 and 220, Fig. 2) connected between a vacuum foreline (comprising exhaust pipe 110, Fig. 2) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second radio frequency source coupled with the inlet line (Bhatnagar: 245, Fig. 3) in view of teachings of Choi in the apparatus of Bhatnagar which would enable generating plasma radicals for removing solid deposits accumulated in the vacuum foreline (Choi: paragraph [0024]).
Claim 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2015/0255256 A1 hereinafter “Cox”) in view of Shamouilian et al. (US 6,689,252 B1 hereinafter “Shamouilian”). 
Regarding claim 10, Cox teaches a system for processing a substrate (comprising vacuum processing system 170, Fig. 1A), comprising: 
a deposition chamber (comprising vacuum processing chamber 190, Fig. 1A, paragraph [0020]), comprising a chamber exhaust (comprising exhaust port 191, Fig. 1A);
 a vacuum foreline (comprising 192, Fig. 1A, paragraph [0021]) that connects a vacuum pump (comprising 196, Fig. 1A, paragraph [0021]) to the deposition chamber (comprising 190, Fig. 1A); 
a radio frequency (RF) source (comprising plasma source 100, Fig. 1A, 1B, 2A 2B, paragraph [0022], [0032]) comprising a plasma source exhaust (comprising unlabeled outlet from 100 coupled to 117 in Fig. 1A; comprising opening 122, Fig. 1B and 2A, paragraph [0027]) and positioned directly in-line with the vacuum foreline (comprising 192, Fig. 1A);
 an exhaust conduit (comprising exhaust conduit 194, Fig. 1A, paragraph [0024]) coupling the RF source (comprising 100, Fig. 1A) to a pump (comprising 196, Fig. 1a); and 
a reactive gas supply system (comprising abating reagent source 114, Fig. 1A), comprising: at least one reactive gas source (comprising 114, Fig. 1A, paragraph [0023]-[0024]); 
an inlet line (comprising unlabeled line connecting 114 to 192, Fig. 1A) that fluidly couples the at least one reactive gas source (comprising 114, Fig. 1A)  to RF source (comprising 100, Fig. 1A, paragraph [0023]), 
Cox does not clearly teach that the inlet line is directly connected to the RF source and does not explicitly teach at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline.
However, Cox further teaches the reactive gas source (i.e. abating reagent source) can be coupled to RF plasma source 100 wherein the RF plasma source 100 is disclosed to have gas injection port 270 (Fig. 2A) for injecting reactive gas source (i.e. abating agent) (bottom of paragraph [0031]). Thus Cox teaches that reactive gas can be directly provided into the RF source (100, Fig. 1A).
Additionally, Shamouilian teaches an inlet line (comprising 135, Fig. 8 and 9) that fluidly couples the at least one reactive gas source the RF source (comprising 90 and 210, Fig. 8 and 9), wherein the inlet line (comprising 135, Fig. 8 and 9) is directly connected to the RF source (comprising 90 and 210, Fig. 8 and 9) (col 5 line 58-59) at least one valve (comprising 140, Fig. 8 and 9) connected to the inlet line (comprising 135, Fig. 8 and 9) to control the flow of a reactive gas from the at least one reactive gas source (comprising 131, Fig. 8 and 9) into the vacuum foreline (comprising 85, Fig. 8 and 9) (col 5 line 57, col 12 line 21-25). Shamouilian teaches that such a configuration allows adjusting the volumetric flow of the reactive (i.e. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet line to be directly connected to the RF source and to provide at least one valve connected to the inlet line to control the flow of a reactive gas from the at least one reactive gas source into the vacuum foreline in view of teachings of Shamouilian in the apparatus of Cox as a known suitable alternative configuration of providing a reactive gas to an RF source which would also enable controlling/adjusting the amount of reactive gas for effective or sufficient treatment/abatement of the effluent gas (Shamouilian: col 12 line 21-25).
Regarding claim 12, Cox further teaches wherein the at least one reactive gas source (i.e. abating agent) is selected from an oxygen (02) gas source, an ozone (03) gas source, (N2O) gas source a nitrogen trifluoride (NF3) source and combinations thereof (paragraph [0029]).
Regarding claim 13, Cox further teaches wherein the deposition chamber (190, Fig. 1A) is a vacuum-assisted deposition chamber (paragraph [0020]).
Response to Arguments
Applicant’s arguments filed 14 Dec 2021 regarding independent claim 1 have been considered but are moot because the new ground of rejection (necessitated by applicant’s amendments) for independent claim 1 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 14 Dec 2021 regarding independent claim 10 have been fully considered but are not found persuasive due to new grounds of rejection as necessitated by applicant’s amendments.
Examiner responds that claim 10 rejection has been modified as necessitated by applicant’s amendments. Currently claim 10
In light of the above, independent claims 1 and 10 are rejected.
Additionally, depending claims 3-7 and 12-13 are also rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al. (US 2002/0066535 A1) teaches a substrate processing apparatus (Fig.2) comprising a chamber (25, Fig. 2, paragraph [0020]) including a vacuum foreline (comprising exhaust tube 85, Fig. 2, paragraph [0029]) coupled between the chamber (25, Fig. 1) and a vacuum pump (100, Fig. 2, paragraph [0025]),  a radio frequency source (comprising gas energizer 90, Fig. 2, 3a and 3b; paragraph [0034]-[0035]) coupled in line with the vacuum foreline (85, Fig. 2), and a reactive gas source (comprising reagent gas mixer system 132, Fig. 2, paragraph [0040]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716